Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on  January 09, 2020. Claims 1-20 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “processer” in claim 1 is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Does claims 1 and 11 are fall within one of the statutory categories?  Yes.  The claims are directed toward a method and an apparatus for optimizing of a transport provider which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims  are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The method and apparatus in claims 1 and  11 are a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of a series of steps of receiving transportation departure time, determining by comparison, and updating estimated arrival time. Under broadest reasonable interpretation, the steps are directed to a method of organizing human activity. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘Mental processes and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  Thus, the claims recite a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 and 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The claims recite additional elements of by a processor. However, the steps are recited a high level of generality and the “processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose computer.  Also, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of receiving and determining are performed by a “processor”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The claims 1 and 11 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Receiving and determining data are fundamental, i.e. WURC, activities performed by a processor.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.

CONCLUSION
Thus, since claims 1 and 11 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that the claims are directed towards non-statutory subject matter. Claims 2-10, 12-20 are also rejected under 35 U.S.C. 101 as being dependent on the rejected claims and for failing to cure the deficiencies listed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Min et al. US2012/0010803 (“Min”).

Regarding claim(s) 1, 11. Min discloses a method for optimizing efficiency of a transport provider, comprising: 
receiving, by a processor, a first departure time of a vehicle, which is administered by the transport provider, at a first location; receiving, by the processor, a second departure time of the vehicle at a second location which is located after the first location (FIG. 9 illustrates an example of predicting a bus arrival time in one embodiment and plurality of STOPS); 
determining , by the processor, a difference between the first departure time and the second departure time (At step 150 in FIG. 1, the computing system 400 estimates each bus arrival time at each subsequent bus stop based on the calculated regular trend, the computed deviation and the determined future traffic status, e.g., by solving formula (7) and/or (8) described below); and 
updating, by the processer, a current schedule to provide an updated schedule in response to the determination of the difference, the updated schedule indicating an updated estimated arrival time of the vehicle at a location after the second location (fig. 9 steps 920,the computing system 400 estimates a bus arrival time 920, e.g., by adding the reference time point (e.g., 9:00 AM) and the estimated bus travel time 910 (e.g., 25 min). The calculated regular trend 940 is a function of a parameter (e.g., time duration) and a distance as shown in FIGS. 8A-8B. The computed deviation 950 is a function of prior residuals as shown in FIG. 7D. ).

Regarding claim(s) 2, 12. Min discloses wherein the step of updating the current schedule to provide the updated schedule comprises: updating, by the processor, an estimated first departure time of at least one other vehicle, to provide an updated estimated first departure time, the at least one other vehicle being one which is administered by the transport provider and the estimated first departure time of at least one other vehicle being one at which the at least one other vehicle is expected to depart from the first location (FIG. 1 is a flow chart illustrating method steps for determining a bus arrival time).

Regarding claim(s) 3, 13. Min discloses receiving, by the processor, a first departure time of the at least one other vehicle, the first departure time of the at least one other vehicle being one at which the at least one other vehicle departs from the first location (FIG. 7B illustrates a relationship between a bus travel time and a distance from a point of an origin or departure).

Regarding claim(s) 4, 14. Min discloses determining, by the processor, a difference between the updated estimated first departure time of the at least one other vehicle and the recorded first departure time of the at least one other vehicle, the difference being a control measure data (para. 38, e.g. The computing system 400 matches the real-time and/or historical GPS data to a corresponding bus route and converts the real-time and/or historical GPS data to a distance with respect to an immediate next bus stop. In addition to a scheduled report of the real-time GPS data of a bus location, e.g., by every one minute interval, the GPS device 310 may send additional reports of the real-time GPS data of a bus location whenever the bus enters and/or leave a bus stop.)

Regarding claim(s) 5, 15. Min discloses wherein the current schedule is updated to provide the updated schedule in response to the determination of the control measure data (para. 44, e.g. real-time GPS data of bus location may not arrive at the computing system 400 according to an anticipated reporting time schedule, e.g., once per minute, in a real-time data stream,).

Regarding claim(s) 6, 16. Min discloses optimizing, by the processor, a headway between the vehicle and the at least one other vehicle in response to the updated schedule (Fig. 6, illustrates different buses STOPS time).

Regarding claim(s) 7, 17. Min discloses wherein the step of optimizing the headway comprises: receiving, by the processor, predetermined data relevant to at least the vehicle; and optimizing, by the processor, the headway in response to the step of receiving of the predetermined data (abstract, e.g. predetermined stops, para. 29, e.g. FIG. 1. At steps 100-110 in FIG. 1, upon receiving information representing prior travel times of buses between bus stops, e.g., from the database 340, and receiving real-time data (e.g., real-time bus location data)).

Regarding claim(s) 8, 18. Min discloses wherein the at least one other vehicle is one that is in transit (para. 29, e.g. FIG. 1. At steps 100-110 in FIG. 1, upon receiving information representing prior travel times of buses between bus stops, e.g., from the database 340, and receiving real-time data (e.g., real-time bus location data)).

Regarding claim(s) 9, 19. Min discloses wherein the step of updating the current schedule to provide the updated schedule comprises: receiving, by the processor, speed information relating to the vehicle, wherein the current schedule is updated to provide the updated schedule in response to the step of receiving the speed information relating to the vehicle (para. 45, e.g. The GPS simulator 315 estimates a speed vs. time curve (not shown) in order to match a travel time and a distance between the two consecutive stops. From the speed vs. time curve, the GPS simulator 315 infers whereabouts of this bus according to the anticipated reporting time schedule (e.g., once per minute).).

Regarding claim(s) 10, 20. Min discloses displaying, on a display, the updated schedule (para. 41, e.g. a display adapter 436 for connecting the bus 412 to a display device 438 and/or printer 439 (e.g., a digital printer of the like).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manolescu USPN: 9,159,238: A public transportation selector aggregates schedule information provided by the services for presentation to the user through a user interface on the mobile device. The user can then select the desired public transportation option and be provided with directions to the appropriate station or stop.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666